Citation Nr: 1641124	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  08-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a right wrist disability on an extraschedular basis, rated 10 percent from April 12, 2007, to August 7, 2008; 100 percent from August 8, 2008, to September 30, 2008; 30 percent from October 1, 2008, to January 26, 2011; and 40 percent as of January 27, 2011.

2.  Entitlement to an increased rating for right wrist neuropathy on an extraschedular basis, rated 30 percent disabling.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  In December 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In January 2010, the Board issued a decision which denied the claims on appeal.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In March 2011, the Court vacated the January 2010 Board decision and remanded the claims for further adjudication.

In a December 2012 decision, the Board denied entitlement to ratings for a right wrist disability rated 10 percent from April 12, 2007, to August 7, 2008; 100 percent from August 8, 2008, to September 30, 2008; 30 percent from October 1, 2008, to January 26, 2011; and 40 percent as of January 27, 2011.  The Board's December 2012 decision also granted a separate 30 percent disability rating for right wrist neuropathy.  The Board declined to refer the claims for consideration of an extra-schedular rating.  In that December 2012 decision, the Board also remanded a claim of entitlement to a TDIU.  

The Veteran appealed the December 2012 decision to the United States Court of Appeals for Veterans Claims.  In an October 2013 Memorandum Decision, the Court set aside that portion of the Board's December 2012 decision that determined that referral of the Veteran's claims for extra-schedular ratings was not warranted and remanded the matter for further proceedings consistent with the decision.  The October 2013 Decision did not disturb the Board's findings regarding the schedular rating of the Veteran's right wrist disability and right wrist neuropathy.

The Veteran has also perfected an appeal concerning the issues of entitlement service connection for a right knee disability and a polyp of the left vocal cord.  The RO is in the process of scheduling the Veteran for a hearing on those issues, and they are not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

Generally speaking, rating a disability under either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors, such as frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular rating is adequate, and no referral is required.

The plain language of 38 C.F.R. § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1365 (Fed. Cir. 2014).  In the October 2013 memorandum opinion, the Court expressed concern that the Board had prematurely denied referral for extraschedular consideration.  In an August 2016 informal hearing presentation, the Veteran's accredited representative asserted that the symptoms associated with the Veteran's right wrist disabilities are more severe than the regular schedular rating criteria contemplate.  It was noted that the medical evidence shows disability of the ulnar, median, and radial nerves in addition to an orthopedic disability.  Additionally, there are numerous pieces of lay evidence of record which indicate that the collective impact of the Veteran's multiple right upper extremity disabilities may not be contemplated by the schedular rating criteria for the purposes of 38 C.F.R. §  3.321(b)(1).

In view of the foregoing, the case is remanded to the RO for the purpose of referral to the VA Director of Compensation Service the matter of an extraschedular rating based on the combined impact of the Veteran's service-connected right upper extremity disorders.

The claim for TDIU is inextricably intertwined with the claims for increased ratings.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a social and industrial survey to assess the occupational effects of the service-connected disabilities.  The examiner must review the claims file and should note that review in the report.  The examiner should describe the occupational effects of the service-connected disabilities.  The examiner should make a finding as to whether the right wrist disability has resulted in frequent hospitalization, and should describe any interference with employment due to the right wrist disability.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

2.  Then, refer the matter of entitlement to an extraschedular rating for a right wrist disability, right upper extremity neuropathy disability, and the combined impact of the Veteran's service-connected disabilities, on an extraschedular basis, to VA's Director of Compensation Services for consideration of extraschedular ratings.  38 C.F.R. § 3.321(b)(1).  The adjudication should include consideration of whether to award an extraschedular rating on the basis of the collective impact of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 
 
3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

